Citation Nr: 1135766	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-39 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent prior to August 21, 2007 for right ankle inversion injury, with history of fracture, ligament repair, and residual scar with paresthesia (right ankle disability).

2.  Entitlement to a temporary total disability under 38 C.F.R. § 4.30 following right ankle surgery in August 2007.

3.  Entitlement to an increased disability rating greater than 20 percent following the expiration of a temporary total disability rating due to convalescence for a right ankle disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  During the pendency of the appeal, a temporary total disability evaluation was initially granted in an August 2007 rating decision following a right ankle surgery.  The dates were amended in a January 2008 rating decision to reflect a temporary total disability rating from August 21, 2007 to January 31, 2008.  In a July 2008 rating decision, the RO increased the Veteran's right ankle disability from 10 percent to 20 percent following his period of convalescence, effective February 1, 2008.  

The Veteran submitted additional evidence after the November 2008 statement of the case (SOC) was issued.  In a May 2011 statement, the Veteran, through his representative, waived local jurisdiction of the additional evidence.  

The issues of increased rating and TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.


REMAND

Reasons to Remand:  Obtain updated VA treatment records; obtain private medical records; and afford the Veteran with an updated VA examination 

In an April 2005 rating decision, the RO granted service connection for a right ankle disability and assigned a 10 percent disability rating under Diagnostic Code (DC) 8521for incomplete paralysis of foot movements.  As provided above, the Veteran filed an increased rating claim in May 2007 and notified the RO that he had undergone right surgery on his ankle in his July 2007 notice of disagreement.  Thereafter, the RO issued a temporary total disability rating in an August 2007 rating decision, effective August 21, 2007 to September 30, 2007.  The dates regarding the temporary total disability were extended in a January 2008 rating decision from August 21, 2007 to January 31, 2008.  Following the period of convalescence, the Veteran's right ankle was assessed with a 10 percent disability rating.  However, in a July 2008 rating decision, the RO recharacterized the Veteran's disability as right ankle limitation of motion under DC 5270 and assigned a 20 percent disability rating from February 1, 2008 to the present.  
      
The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Since the RO did not assess the maximum available benefit, the Board will proceed to evaluate this disability.  

The Veteran was last afforded a VA examination in April 2008.  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(2009).  Generally, reexaminations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  The Veteran underwent an initial right ankle surgery in August 2007.  VA treatment records dated from August 2007 to July 2008 reveal follow-up treatment for his right ankle surgery.  Private medical records from St. Cloud medical center show that the Veteran underwent a subsequent right ankle surgery in February 2009.  No further VA examinations were performed to assess the severity of his ankle disability.  In a July 2009 correspondence, the Veteran's private physician indicated that the Veteran's recovery was estimated at six to eight weeks and it would be re-evaluated as his recovery progressed.  The Veteran through his representative reported in a May 2011 Appellant's Brief that he experienced painful internal fixation of the right calcaneus both prior to and after his February 2009 surgery.  No further treatment records, VA or private, have been associated with the claims file although there is an indication that the right ankle disability has increased in severity.  

As such, the Board finds that a VA examination is necessary to determine the severity and extent of the Veteran's disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent medical history since his April 2008 VA examination and his February 2009 ankle surgery.  

With regard to the matter of TDIU, the Board must determine whether competent evidence of record shows that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  The Veteran is currently service connected for his right ankle disability and asserts that he is unable to obtain gainful employment because of it.  The TDIU claim is considered part and parcel to the increased rating claim and has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record). The TDIU claim is remanded for the VA examiner to assess the effects of the service connected right ankle disability upon the Veteran's ordinary activity, which includes employment.  

Because the matter must be remanded, the Board takes this opportunity to further develop the record.  The claims file contains VA treatment records from the VA medical center in Minneapolis, Minnesota, which show treatment to July 2008.  The RO should obtain updated VA treatment records from this facility for treatment from July 2008 to the present.  

Further, the Board finds that obtaining all of the private medical records from the St. Cloud medical center would further assist the adjudication of the increased rating claim since it appears the Veteran underwent his most recent February 2009 right ankle surgery and follow-up treatment.  As such, the RO should attempt to assist the Veteran in obtaining these records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the VA medical center in Minneapolis, Minnesota from July 2008 to the present.  

2. Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, including from St. Cloud medical center, which have provided treatment pertinent to the issue on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. Then, schedule the Veteran for a VA examination to determine the severity of his service-connected right ankle disability.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the examination report.  All tests or studies deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

Specifically, the examiner should include the ranges of motion of the Veteran's right ankle as well as note any paralysis of his right ankle.

The examiner should also discuss whether the Veteran's right ankle disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right ankle repeatedly over a period of time.  The examiner is also asked to determine to what extent, if any, the Veteran's right ankle disability has increased in severity since his April 2008 VA examination.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected right ankle disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. Then, readjudicate the issue on appeal.  If the Veteran's service connected disability rating still does not meet the requirements for a TDIU rating under 38 C.F.R. § 4.16(a) consider whether extraschedular consideration is warranted for such a rating under 38 C.F.R. § 4.16(b).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curium).  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

